FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


LAMYA BREWSTER, individually and           No. 15-55479
as class representative,
                   Plaintiff-Appellant,      D.C. No.
                                          5:14-cv-02257-
                  v.                         JGB-SP

CHARLIE BECK, Chief, individual
and official capacity; CITY OF LOS          OPINION
ANGELES, a municipal corporation;
CITY OF LOS ANGELES POLICE
DEPARTMENT, a public entity,
               Defendants-Appellees.


      Appeal from the United States District Court
          for the Central District of California
       Jesus G. Bernal, District Judge, Presiding

         Argued and Submitted January 12, 2017
                  Pasadena, California

                   Filed June 21, 2017

     Before: Alex Kozinski, M. Margaret McKeown
          and Paul J. Watford, Circuit Judges.

               Opinion by Judge Kozinski
2                       BREWSTER V. BECK

                            SUMMARY*


                             Civil Rights

    The panel reversed the district court’s dismissal of an
action brought under 42 U.S.C. § 1983 alleging that Los
Angeles police officers violated plaintiff’s Fourth
Amendment rights when they impounded her vehicle for
30 days pursuant to California Vehicle Code section
14602.6(a)(1), which authorizes impounding a vehicle when
the driver has a suspended license.

    Plaintiff loaned her vehicle to her brother-in-law, who
was stopped by police officers and discovered to be driving
without a license. When plaintiff, who had a valid driver’s
license, attempted to recover her vehicle, the Los Angeles
Police Department refused to release the vehicle before the
30-day holding period had elapsed.

    The panel held that the 30-day impound of plaintiff’s
vehicle constituted a seizure that required compliance with
the Fourth Amendment. The panel held that the exigency that
justified the initial seizure vanished once the vehicle arrived
in impound and plaintiff showed up with proof of ownership
and a valid driver’s license. The panel concluded that
appellees provided no justification for the continued impound
of plaintiff’s vehicle.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    BREWSTER V. BECK                       3

                        COUNSEL

Donald W. Cook (argued), Los Angeles, California; Barrett
S. Litt, Kaye McLane Bednarski & Litt, Pasadena, California;
Paul Hoffman and Catherine Sweetser, Schonbrun De Simone
Seplow Harris & Hoffman LLP, Venice, California; for
Plaintiff-Appellant.

Gabriel S. Dermer (argued) and Adena M. Hopenstand,
Deputy City Attorneys; Ronald S. Whitaker, Assistant City
Attorney; Michael N. Feuer, City Attorney; Office of the City
Attorney, Los Angeles, California; for Defendants-Appellees.


                        OPINION

KOZINSKI, Circuit Judge:

    We consider whether a 30-day impound of a vehicle is a
“seizure” requiring compliance with the Fourth Amendment.

                     BACKGROUND

    Lamya Brewster loaned her vehicle to Yonnie Percy, her
brother-in-law. Percy was stopped by Los Angeles Police
Department (LAPD) officers who learned that Percy’s
driver’s license was suspended. The officers then seized the
vehicle under California Vehicle Code section 14602.6(a)(1),
which authorizes impounding a vehicle when the driver has
a suspended license. Vehicles seized under this section must
generally be held in impound for 30 days. Cal. Veh. Code.
§ 14602.6(a)(1).
4                       BREWSTER V. BECK

    Three days later, Brewster appeared at a hearing before
the LAPD with proof that she was the registered owner of the
vehicle and her valid California driver’s license. Brewster
offered to pay all towing and storage fees that had accrued,
but the LAPD refused to release the vehicle before the 30-day
holding period had lapsed.1

    Brewster filed a class action lawsuit under 42 U.S.C.
§ 1983 on behalf of all vehicle owners whose vehicles were
subjected to the 30-day impound. The complaint alleges that
the 30-day impound is a warrantless seizure that violates the
Fourth Amendment. The district court concluded that the 30-
day impound is a valid administrative penalty and granted
appellees’ motion to dismiss.

                           DISCUSSION

    Section 14602.6(a)(1) of the California Vehicle Code
authorizes police to seize a vehicle when the driver’s license
has been suspended. “A vehicle so impounded shall be
impounded for 30 days.” Id. Within two business days of
impoundment, the agency that seizes the vehicle must notify
the vehicle’s owner and provide an “opportunity for a storage
hearing to determine the validity of, or consider any
mitigating circumstances attendant to, the storage.” Id.
§ 14602.6(a)(2), (b). The LAPD’s “Impound Policy” mirrors
section 14602.6.


    1
       Ten days after the impound, the LAPD released the vehicle to
Superior Auto, the lien holder and legal owner of the vehicle. But, under
LAPD policy, Superior Auto had to “ensure that no one, including the
registered owner . . . will have access to the . . . vehicle during the
remainder of the 30-day impoundment period.” Accordingly, Brewster
was deprived of her vehicle for the full 30 days.
                       BREWSTER V. BECK                              5

    The district court found that “the thirty-day impoundment
period—designed to deter unlicensed drivers or drivers with
a suspended license from driving—is an administrative
penalty, and thus not unconstitutional under the Fourth
Amendment.” But this is the wrong inquiry. Whether the
seizure is a valid penalty or forfeiture under the Fifth and
Fourteenth Amendments is an interesting question but not one
that is raised in this case. Plaintiff claims only that the 30-
day impound violates the Fourth Amendment.2

    The Fourth Amendment protects against unreasonable
searches and seizures. U.S. Const. amend. IV. A seizure is
a “meaningful interference with an individual’s possessory
interests in [his] property.” Soldal v. Cook County, 506 U.S.
56, 61 (1992) (internal quotation marks and citation omitted).
“A seizure conducted without a warrant is per se
unreasonable under the Fourth Amendment—subject only to
a few specifically established and well delineated
exceptions.” United States v. Hawkins, 249 F.3d 867, 872
(9th Cir. 2001) (internal quotation marks and citation
omitted).

    It’s well established that “a seizure lawful at its inception
can nevertheless violate the Fourth Amendment because its
manner of execution unreasonably infringes possessory
interests.” United States v. Jacobsen, 466 U.S. 109, 124 &
n.25 (1984) (citing United States v. Place, 462 U.S. 696,

    2
      We express no view as to whether the 30-day impound is a valid
administrative penalty under the Fifth and Fourteenth Amendments. See
Lee v. City of Chicago, 330 F.3d 456, 474 (7th Cir. 2003) (Wood, J.,
concurring) (suggesting that a prolonged impound of a vehicle may be an
unconstitutional taking under the Fifth Amendment). On remand,
Brewster shall be given leave to amend the complaint to include any
additional claims she may choose to bring.
6                    BREWSTER V. BECK

 707–10 (1983)). For example, in United States v. Dass,
officers validly seized packages that they suspected contained
marijuana. 849 F.2d 414, 414–15 (9th Cir. 1988). But we
held that the length of the warrantless seizures—in that case,
between seven to twenty-three days—violated the Fourth
Amendment. Id.

    The parties agree that the LAPD could impound—and,
therefore, seize—Brewster’s vehicle under section
14602.6(a)(1) pursuant to the community caretaking
exception to the Fourth Amendment. See United States v.
Cervantes, 703 F.3d 1135, 1141 (9th Cir. 2012) (discussing
the community caretaking exception). But this exception is
available only to “impound vehicles that jeopardize public
safety and the efficient movement of vehicular traffic.” Id.
(internal quotation marks and citation omitted). The exigency
that justified the seizure vanished once the vehicle arrived in
impound and Brewster showed up with proof of ownership
and a valid driver’s license. The question we must consider
is whether the Fourth Amendment required further
authorization for the LAPD to hold the vehicle for 30 days.

    We have no cases on point, but Judge Henderson of the
Northern District of California has addressed the matter in a
thorough and well-reasoned opinion, which we find
persuasive. See Sandoval v. County of Sonoma, 72 F. Supp.
3d 997 (N.D. Cal. 2014).

    Because a 30-day impound is a “meaningful interference
with an individual’s possessory interests in [his] property,”
Soldal, 506 U.S. at 61 (internal quotation marks and citation
omitted), the Fourth Amendment is implicated when a vehicle
is impounded under section 14602.6(a). The district court
found that such a seizure doesn’t present a Fourth
                     BREWSTER V. BECK                         7

Amendment problem because “the state has an important
interest in . . . keeping unlicensed drivers from driving
illegally.” But that is beside the point. The Fourth
Amendment “is implicated by a delay in returning the
property, whether the property was seized for a criminal
investigation, to protect the public, or to punish the
individual.” Sandoval, 72 F. Supp. 3d at 1004.

    The Fourth Amendment doesn’t become irrelevant once
an initial seizure has run its course. See Jacobsen, 466 U.S.
at 124 & n.25; Lavan v. City of Los Angeles, 693 F.3d 1022,
1030 (9th Cir. 2012); see also Manuel v. City of Joliet, 137 S.
Ct. 911, 914, 920 (2017) (holding that the Fourth Amendment
governed the entirety of plaintiff’s 48-day detention). A
seizure is justified under the Fourth Amendment only to the
extent that the government’s justification holds force.
Thereafter, the government must cease the seizure or secure
a new justification. Appellees have provided no justification
here.

    The only other circuit to address this specific issue is the
Seventh. See Lee, 330 F.3d at 466. There, the City of
Chicago seized Lee’s vehicle for evidentiary purposes but
failed to return it when it was no longer needed. Id. at
458–59. The parties agreed that the initial seizure of the
vehicle was reasonable. Id. at 460. But Lee argued that “the
continued possession of the property by the government
became a meaningful interference with his possessory interest
and, thus, must be interpreted as a Fourth Amendment
seizure.” Id. (emphasis added). The Seventh Circuit
disagreed, holding that “[o]nce an individual has been
meaningfully dispossessed, the seizure of the property is
complete, and once justified by probable cause, that seizure
is reasonable.” Id. at 466. Reasoning that “Lee’s car was
8                    BREWSTER V. BECK

seized when it was impounded,” the Seventh Circuit
concluded that the City’s continued possession of the vehicle
“neither continued the initial seizure nor began another.” Id.

    To arrive at its conclusion, the Seventh Circuit
distinguished United States v. Place. Law enforcement
agents seized Place’s luggage on suspicion that he might be
carrying narcotics. 462 U.S. at 699. “There [was] no doubt
that the agents made a ‘seizure’ of Place’s luggage for
purposes of the Fourth Amendment when . . . the agent told
Place that he was going to take the luggage to a federal judge
to secure issuance of a warrant.” Id. at 707. But it wasn’t
this initial seizure that concerned the Supreme Court. Rather,
it was the “90-minute detention of [Place’s] luggage [that
was] sufficient to render the seizure unreasonable.” Id. at
710. We are unpersuaded by the Seventh Circuit’s
conclusion that Place “deal[t] only with the transformation of
a momentary, investigative detention into a seizure” and “has
no application after probable cause to seize has been
established.” Lee, 330 F.3d at 464.

                      *       *       *

    The 30-day impound of Brewster’s vehicle constituted a
seizure that required compliance with the Fourth Amendment.
Appellees argue that this result frustrates the state
legislature’s intent to impose a penalty on unlicensed drivers.
We have no occasion to decide whether this objective is
lawful. See supra p. 5 n.2. The police could impound a
vehicle under section 22651(p), which authorizes
impoundment when the driver doesn’t have a valid license.
                   BREWSTER V. BECK                    9

See Cal. Veh. Code § 22651(p). Section 22651(p) doesn’t
have a mandatory 30-day hold period, thus avoiding the
Fourth Amendment problem presented by section 14602.6(a).

   REVERSED.